MEMORANDUM **
This petition for review is dismissed with respect to petitioners Jose Hernandez Aguilar and Imelda Hernandez Garcia because this court lacks jurisdiction to review a discretionary decision regarding hardship in the context of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Further, petitioners do not raise any colorable legal or constitutional claims. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). The petition is summarily denied with respect to petitioner Jose Adrian Hernandez Garcia because he does not have a qualifying relative for purposes of cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.